DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The examiner points out that the specification paragraphs [0071], [0097] states a network device and a base station are equivalent.


Claims 1, 2, 5-7, and 23-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (US 2020/0404699 A1) hereinafter Zheng.

Regarding claims 1, and 28-30 – Zheng discloses receiving, from a base station, a reference signal associated with the physical downlink shared channel; identifying, for a set of time periods associated with the reference signal associated with a physical downlink shared channel, an overlap between a first set of frequency resources allocated for the reference signal and a second set of frequency resources that are scheduled to puncture the first set of resources and that are unavailable for scheduling on the physical downlink shared channel; 10 determining a remaining set of frequency resources from the first set of frequency resources for each time period of the set of time periods based at least in part on the overlap; determining a subset of frequency resources from the remaining set of frequency resources for each time period of the set of time periods based at least in part on a reference signal processing configuration; and 16 processing the reference signal in the subset of frequency resources based at least in part on the reference signal processing configuration, refer to Figure 1 and paragraphs [0062], [0068], [0096], [0126], [0129], [0146], [0265].
Regarding claim 2 – Zheng discloses the reference signal processing configuration indicates that the subset of frequency resources is identical for each time period of the set of time periods, refer to paragraphs [0024], [0062], [0086], [0096], [0103], [0126], and claim 1.
Regarding claim 5 – Zheng discloses determining the subset of frequency resources from the remaining set of frequency resources comprises: discarding, from the subset of frequency resources, a resource element from the remaining set of frequency resources that overlaps with the second set of frequency resources, refer to paragraphs [0126], [0129].
Regarding claim 6 – Zheng discloses discarding, from the subset of frequency resources, a resource block from the remaining set of frequency resources that overlaps by at least one resource element with the second set of frequency resources, refer to paragraphs [0078], [0119], [0126], [0129].
Regarding claim 7 – Zheng discloses including, in the subset of frequency resources, a resource block from the remaining set of frequency resources that contains at least one resource element that does not overlap by any resource element with the second set of frequency resources, refer to paragraphs [0078], [0119], [0126], [0129], [0265].
6.	Regarding claim 23 – Zheng discloses a broadcast physical downlink shared channel or a unicast physical downlink shared channel, refer to paragraphs [0095], [0134], [0146], [0148], [0208], [0265]. 
7.	Regarding claim 24 – Zheng discloses at least one of a system information radio network temporary identifier, a random access radio network temporary identifier, a paging radio network temporary identifier, a temporary cell radio network temporary identifier, or a combination thereof, and wherein the system information radio network temporary identifier comprises a system information indicator in a downlink control indicator being set to a fixed value, refer to Figures 3b, 3c, and paragraphs [0037], [0038], [0066], [0089], [0154].
8.	Regarding claim 25 – Zheng discloses at least one of a physical downlink control channel including a cyclic redundancy check scrambled by one or more identifiers, and wherein the one or more identifiers comprise at least one of a cell radio network temporary identifier, a modulation coding scheme radio network temporary identifier, a configured scheduling radio network temporary identifier, a physical downlink shared channel with semi-persistent scheduling or a combination thereof, refer to paragraphs [0136], [0154], [0224].
9.	Regarding claim 26 – Zheng discloses receiving, from a base station, a signal indicating the reference signal 3 processing configuration, refer to Figure 1 and paragraphs [0062], [0068], [0096], [0126], [0129], [0146], [0265].
10.	Regarding claim 27 – Zheng discloses a synchronization signal block resource or a rate matching resource or both, and wherein the reference signal comprises a demodulation reference signal, refer to Figure 1 and paragraphs [0010], [0012], [0062], [0068], [0096], [0102], [0106] to [0114], [0126], [0129], [0146], [0265].

Allowable Subject Matter

Claims 3, 4, 8-22, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. Applicants argue on page 12 of the response that the reference, Zheng et al. (US 2020/0404699 A1), does not teach “an overlap between a first set of frequency resources allocated for the reference signal and a second set of frequency resources that are scheduled to puncture the first set of frequency resources and that are unavailable for scheduling on the physical downlink shared channel”. The examiner respectively disagrees.
Paragraphs [0126], [0129] of the reference discloses that when the time-frequency resources of the control channel resource set of the first and second sets overlap in part, the part that overlaps in the first set is punctured.
The examiner believes the rejection to be reasonable therefore this action is made final. If the applicants believe a telephone interview will advance prosecution please call the examiner.

Conclusion 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su et al. (US 2022/0029761 A1) discloses method for resource configuration, and device and storage medium thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
7 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465